Citation Nr: 1631364	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This matter was remanded by the Board in October 2013.  A May 2014 supplemental statement of the case (SSOC) was issued by the Manila RO in the Republic of the Philippines.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 VA examination opinion asserted that the Veteran's claims of a head injury prior to the motor vehicle accident in 1972 were not established. The examiner maintained that there were "no clinically apparent neuropsychiatric clues that could impair the Veteran's ability to recall events that led to an initial TBI during active service."  This opinion, however, does not discuss the significance of a January 1970 entry in the Veteran's service treatment records discussing a laceration on the top side of the head when the Veteran hit his head on the door of an aircraft.  Thus, the Board finds that an addendum opinion should be obtained. 

The claims folder should also be updated to include VA treatment records compiled since January 27, 2011 as to the Manila Outpatient Clinic and since December 17, 2008 as to the Indianapolis VA Medical Center.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Manila Outpatient Clinic in the Philippines dated from January 27, 2011 to the present, as well as the Richard L. Roudebush VA Medical Center in Indianapolis, Indiana and all associated outpatient clinics dated from December 17, 2008 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Return the March 2014 VA examination report to the examiner who provided the opinion (or another examiner if unavailable).  In light of the January 1970 entry in the Veteran's service treatment records discussing a laceration on the top side of the head when the Veteran hit his head on the door of an aircraft, is there any change to the opinion provided?  Please explain why. 

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




